Citation Nr: 1139429	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-29 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1940 to November 1946 and from August 1948 to May 1962.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  The Veteran's case comes from the VA Regional Office in Nashville, Tennessee (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

The Veteran seeks entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  Entitlement to TDIU is warranted if the Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  For the purpose of determining whether these criteria are met, disabilities of both lower extremities will be combined, including the bilateral factor, and considered as one disability.  38 C.F.R. § 4.16(a) (2011).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Service connection is currently in effect for bilateral hearing loss, rated as 30 percent disabling; right lower extremity cold injury, rated as 30 percent disabling; left lower extremity cold injury, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and posttraumatic stress disorder, rated as 10 percent disabling.  The combined service-connected disability rating is 80 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table (2011).  While the Veteran does not have a single disability rated as 40 percent disabling or more, for the purposes of 38 C.F.R. § 4.16(a), the Veteran's right and left lower extremity cold injuries are considered a single disability with a 60 percent disability rating.  38 C.F.R. §§ 4.16(a), 4.25, 4.26 (2011).  Accordingly, the Veteran meets the percentage criteria of 38 C.F.R. § 4.16(a).

The evidence of record shows that the Veteran is not currently employed.  In addition, a June 2011 housebound and aid and attendance examination report stated that the Veteran could not walk without a walker, could not drive, could not be left alone for very long, required help getting into the shower and washing his hair, required a nurse three times a week for care related to foot ulcers, had memory impairment which made him unable to handle his own financial affairs, had occasional urinary incontinence, and could not leave the house by himself.  Accordingly, there is evidence of record that the Veteran is sufficiently disabled to be unable to secure or follow a substantially gainful occupation.  However, it is unclear from the evidence of record whether the Veteran's service-connected disabilities alone are sufficient to produce this unemployability, or whether it is the result of a combination of service-connected and nonservice-connected disabilities.  While the listing of the veteran's foot ulcers in the June 2011 report is evidence that his service-connected cold injuries impact his ability to walk, the same report also discusses a back disability and residuals of a stroke, both of which have an impact on the Veteran's ability to care for himself.  Finally, the evidence of record also demonstrates that the Veteran is 89 years old, and as such is likely to have multiple medical limitations due to advanced age.  Accordingly, an additional VA examination is required to provide a medical opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities alone.  38 C.F.R. § 3.327 (2011).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Schedule the Veteran for a VA examination to determine whether he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities alone.  The examiner must the claims file and note that review in the report.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  The examiner is instructed to provide the opinion without respect to the impact of the Veteran's advancing age on his employability.  A complete rationale for all opinions must be provided.  

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

